DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 16, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DEMARTINO et al. (US 2013/0101596).
DeMartino teaches a method for making a glass container for storing pharmaceutical formulations. DeMartino teaches heating a Type 1 glass composition according to ASTM Standard E438-92(2011) to form a glass melt (para. 0009, 0106); forming the glass melt into a glass tube (para. 0106); re-forming the glass tube into the glass container (para. 0052) comprising a glass body having a wall portion (para. 0007) 
Regarding claim 30, DeMartino teaches that the glass is subjected to lower temperatures than conventional glass compositions (para. 0096).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEMARTINO et al. (US 2013/0101596) in view of GROSS (US 2012/0282449).
DeMartino teaches a method for making a glass container for storing pharmaceutical formulations. DeMartino teaches heating a Type 1 glass composition according to ASTM Standard E438-92(2011) to form a glass melt (para. 0009, 0106); forming the glass melt into a glass tube (para. 0106); re-forming the glass tube into the glass container (para. 0052) comprising a glass body having a wall portion (para. 0007) 
DeMartino teaches that the container may have a coating (para. 0109).
Gross teaches a glass with a high frictive damage resistance. Gross teaches that the coating has a coefficient of friction of 0.05 (para. 0046). Gross teaches that Amin US 2009/0197048 is incorporated by reference (para. 0047) and Amin teaches that the coating has a thickness of 10-70 microns (para. 0067). It would have been obvious to one of ordinary skill in the art to modify the container of DeMartino to include the coating of Gross because Gross teaches that scratches lead to strength loss in glass (para. 0007).
Regarding claim 24, Gross teaches applying a coupling agent layer to the exterior surface; and applying a polymer layer to the coupling agent layer (para. 0056).  

Claims 22, 23, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEMARTINO et al. (US 2013/0101596) in view of GROSS (US 2012/0282449) as applied to claim 21 above, and further in view of TAYLOR et al. (US 3,058,177).
DeMartino as modified by Gross teaches a method of making a pharmaceutical container with coating.

Regarding claims 23, 25, 26, Taylor teaches bottles are sterilized by being held at 275 °C for five hours (col. 7 lines 58-60).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEMARTINO et al. (US 2013/0101596) in view of GERRETZ et al. (US 2006/0267250).
DeMartino teaches a method for making a glass container for storing pharmaceutical formulations. DeMartino teaches heating a Type 1 glass composition according to ASTM Standard E438-92(2011) to form a glass melt (para. 0009, 0106); forming the glass melt into a glass tube (para. 0106); re-forming the glass tube into the glass container (para. 0052) comprising a glass body having a wall portion (para. 0007) with an interior surface and an exterior surface, a heel portion (para. 0133), and a floor portion (para. 0052), wherein the interior surface of the glass container is formed by the interior surface of the glass body, and wherein the glass container does not comprise a boron-rich layer on the interior surface of the glass body, the glass container comprising at least a class A2 base resistance or better according to ISO 695 (para. 0019), at least a type HGB2 hydrolytic resistance or better according to ISO 719 (para. 0096) and Type 1 chemical durability according to USP <660> (Table 1).
DeMartino is silent to the heating temperatures used in the shaping process.
. 

Claim 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEMARTINO et al. (US 2013/0101596) in view of ODELL et al. (US 2002/0069616).
DeMartino teaches a method for making a glass container for storing pharmaceutical formulations. DeMartino teaches heating a batch of raw materials comprising one or more of SiO2, B2O3, Al2O3, alkali oxides, alkaline earth oxides and fining agents to form a glass melt (para. 0060-0070); forming the glass melt into a glass tube (para. 0106); re-forming the glass tube into the glass container (para. 0052) comprising a glass body having a wall portion (para. 0007) with an interior surface and an exterior surface, a heel portion (para. 0133), and a floor portion (para. 0052), wherein the interior surface of the glass container is formed by the interior surface of the glass body, and wherein the glass container does not comprise a boron-rich layer on the interior surface of the glass body, the glass container comprising at least a class A2 base resistance or better according to ISO 695 (para. 0019), at least a type HGB2 hydrolytic resistance or better according to ISO 719 (para. 0096) and Type 1 chemical durability according to USP <660> (Table 1).

Regarding claim 33, Odell teaches the step of placing the plurality of glass containers on a pharmaceutical filling line comprises one or more of autoclaving (para. 0062), capping (para. 0020) or packaging (para. 0016) the plurality of glass containers.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEMARTINO et al. (US 2013/0101596) in view of ODELL et al. (US 2002/0069616) as applied to claim 31 above, and further in view of GROSS (US 2012/0282449).
DeMartino as modified by Odell teaches a method for manufacturing, filling, and packaging medical containers.
DeMartino teaches that the container may have a coating (para. 0109).
Gross teaches a glass with a high frictive damage resistance. Gross teaches that the coating has a coefficient of friction of 0.05 (para. 0046). Gross teaches that Amin US 2009/0197048 is incorporated by reference (para. 0047) and Amin teaches that the coating has a thickness of 10-70 microns (para. 0067). It would have been obvious to one of ordinary skill in the art to modify the container of DeMartino to include the coating of Gross because Gross teaches that scratches lead to strength loss in glass (para. 0007).


Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 27 and 28, the prior art does not teach or suggest subjecting pharmaceutical containers to a lyophilization cycle, also known as freeze drying. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741